DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 5, 8, 14, and 15, the cancellation of claims 2-4, 7, and 9-12, and the addition of new claim 17 in the response filed 11/23/2020 is acknowledged.
Claims 1, 5, 6, 8, and 13-17 are now pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to the application of Falleiros on p. 5-6 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues on p. 6 that the newly added limitations to claim 1 make the claim not anticipated or rendered obvious by Scholl. However, claim 1 has been rejected under 35 U.S.C. 103 in view of new combination Scholl, Lademann, and Abelbeck, as set forth below in the body of the rejection.
Claim Objections
Claim 14 is objected to because of the following informalities:  “wherein the hydrocolloid is selected” in lines 1-2 should be amended to recite --wherein the hydrocolloids are selected-- to be consistent with claim 13 (or “hydrocolloids” in claim 13 can be changed to --a hydrocolloid--).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Scholl US 2,811,154 in view of Lademann et al. US 2011/0054429 A1 further in view of Abelbeck US 2018/0168871 A1.
Regarding claim 1, Scholl discloses a wound dressing assembly 1 (fig. 3 and col. 1, lines 46-51, where the bandage is capable of being used over a wound affliction) comprising: a. an extensible absorbent body 5 (fig. 3 and col. 3, lines 35-36, stretchable foam 5; col. 3, lines 58-60, absorbent) having a longitudinally extending centerline, a transversely extending centerline and a periphery (fig. 3, the longitudinally extending centerline extending centrally from left to right on the major plane of layer 5, the transversely extending centerline extending centrally into and out of the page on the major plane of layer 5, and the periphery being the outer perimeter of the major plane of layer 5, once the bandage is cut and used as in figs. 1 and 2), the absorbent body 5 having a first surface, a second surface (fig. 3, the first surface being the free major surface of layer 5, and the second surface being the opposite major surface directly facing cement 6) and an elastic modulus (col. 3, lines 35-36, the foam 5 is stretchable and thus has an inherent elastic modulus), the second surface being opposite the first surface (fig. 3, these surfaces being on opposite sides of the layer 5 as discussed above); b. a positioning adhesive 6 contacting at least a portion of the second surface of the absorbent body 5 (fig. 3 and col. 3, lines 26-34, cementitious material 6 adheres, and thus positions, absorbent layer 5 onto fabric layer 4; please note according to Merriam-Webster, adhesive is “an adhesive substance (such as glue or cement)”); c. a backing layer 4 having an elastic modulus (fig. 3 and claim 1, woven modulus of elasticity is “a measure of its stiffness. It is equal to the stress applied to it divided by the resulting elastic strain… By definition, a stiffer material has a higher modulus of elasticity”).
Scholl is silent on the absorbent body comprising a nonwoven substrate having a basis weight of from about 50gsm to about 200gsm and formed from filaments of polyurethane having a filament diameter of from about 500nm to about 3000nm.
However, Lademann teaches a dressing 12 (fig. 1 and [0031], textile composite can be a dressing) comprising an absorbent body 20 that is a nonwoven substrate having a basis weight of from about 50gsm to about 200gsm ([0074], active layer 20 comprises nonwoven fibers with a superabsorbent; [0087], the nanofiber nonwoven has a mass per unit area (i.e., basis weight) of 50 to 500 gsm) and formed from filaments of polyurethane having a filament diameter of from about 500 nm to about 3000 nm ([0074], the nanofibers are filaments having a diameter between 300 nm and 900 nm, and the nanofibers are preferably polyurethane).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the absorbent body of Scholl to comprise a nonwoven substrate having a basis weight of from about 50gsm to about 200gsm and formed from filaments of polyurethane having a filament diameter of from about 500nm to about 3000nm, as taught by Lademann, because this specific construction and properties of a nonwoven substrate and superabsorbent “is particularly absorbent due to the high capillarity in the nonwoven, and absorbs the noxious substances, that have to be removed, according to the 
Scholl in view of Lademann is silent on the elastic modulus of the backing layer being from about 1.5MPa to about 6MPa.
However, Abelbeck teaches a wound dressing 54’ with bandage material having an elastic modulus of from about 1.5MPa to about 6MPa (fig. 14 and [0067], the wound closing bandage 54’ is made of material with a modulus of elasticity of approximately 6 MPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the elastic modulus of the backing layer of Scholl to be from about 1.5MPa to about 6MPa, as taught by Abelbeck, so that its “elastic properties may coincide with elastic properties of the skin” [0067] for the most natural and comfortable feel on the skin.
Regarding claim 6, Scholl in view of Lademann further in view of Abelbeck discloses the claimed invention as discussed above.
Scholl further discloses the absorbent body 5 being in the form of a single layer (fig. 3) or multilayer material.
Regarding claim 8, Scholl in view of Lademann further in view of Abelbeck discloses the claimed invention as discussed above.
Scholl is silent on the absorbent body comprising a web produced by electrospinning; a nonwoven; spunbond; spunlace; hydroentangled; carded; needle-punched; or wetlaid material.
However, Lademann further teaches the absorbent body 20 comprising a web produced by electrospinning; a nonwoven ([0074], active layer 20 comprises nonwoven fibers with a superabsorbent); spunbond; spunlace; hydroentangled; carded; needle-punched; or wetlaid material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the absorbent body of Scholl in view of 
Regarding claim 15, Scholl in view of Lademann further in view of Abelbeck discloses the claimed invention as discussed above.
Scholl further discloses the positioning adhesive 6 contacting the second surface of the absorbent body 5 to form a continuous or discontinuous layer or surface area of positioning adhesive 6 (fig. 3 and col. 3, lines 30-34, discontinuous due to apertures).
Regarding claim 16, Scholl in view of Lademann further in view of Abelbeck discloses the claimed invention as discussed above.
Scholl further discloses the backing layer 4 having a periphery such that the periphery of the backing layer 4 extends beyond at least a portion of the periphery of the absorbent body 5 (fig. 3, the backing layer 4 is underneath the absorbent body 5 such that its periphery extends downward beyond the periphery of the absorbent body 5).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Scholl US 2,811,154 in view of Lademann et al. US 2011/0054429 A1 further in view of Abelbeck US 2018/0168871 A1 and Marecki et al. US 4,655,768.
Regarding claim 5, Scholl in view of Lademann further in view of Abelbeck discloses the claimed invention as discussed above.
Scholl in view of Lademann further in view of Abelbeck is silent on the backing layer being selected from i) a 25 µm to 50 µm thick polyurethane film layer; or ii) a 50 µm to 300 µm thick melt blown polyurethane nonwoven.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the backing layer of Scholl in view of Lademann further in view of Abelbeck to be selected from i) a 25 µm to 50 µm thick polyurethane film layer; or ii) a 50 µm to 300 µm thick melt blown polyurethane nonwoven, as taught by Marecki, because a polyurethane film with a thickness in the range of 6 to 50 microns prevents migration of undesired fluids and/or gases therethrough while still being thin and flexible to conform to the skin (col. 2, lines 48-54 and 57-59).
Claims 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Scholl US 2,811,154 in view of Lademann et al. US 2011/0054429 A1 further in view of Abelbeck US 2018/0168871 A1 and Lipman US 2004/0241215 A1.
Regarding claim 13, Scholl in view of Lademann further in view of Abelbeck discloses the claimed invention as discussed above.
Scholl in view of Lademann further in view of Abelbeck is silent on the absorbent body comprising hydrocolloids.
However, Lipman teaches a wound dressing 200 (fig. 2 and [0002], dressing for wound management) with an absorbent body 210 ([0098], adjunct absorbing layer 210) comprising hydrocolloids ([0098], adjunct absorbing layer 210 may include hydrocolloid material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the absorbent body of Scholl in view of Lademann further in view of Abelbeck with hydrocolloids, as taught by Lipman, because hydrocolloids have the ability to absorb large amounts of moisture ([0098]).
Regarding claim 14, Scholl in view of Lademann further in view of Abelbeck and Lipman discloses the claimed invention as discussed above.
Scholl in view of Lademann further in view of Abelbeck is silent on the hydrocolloid being selected from sodium carboxymethylcellulose, pectin, xanthan gum, polysaccharides, sodium or calcium alginates, chitosan, seaweed extract, polyaspartic acid, polyglutamic acid, hyaluronic acid or salts and derivatives thereof and mixtures thereof.
However, Lipman further teaches the hydrocolloid being selected from sodium carboxymethylcellulose, pectin, xanthan gum, polysaccharides, sodium or calcium alginates, chitosan, seaweed extract, polyaspartic acid, polyglutamic acid, hyaluronic acid or salts and derivatives thereof and mixtures thereof ([0098], the hydrocolloid adjunct layer 210 may be one of the hydrocolloid adhesive dressing described above; [0053], the hydrocolloid adhesive dressing includes hydrophilic absorbent polymers including cross-linked sodium carboxymethyl cellulose, and further [0054], pectin, xanthan gum, polysaccharides).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the hydrocolloid of Scholl in view of Lademann further in view of Abelbeck and Lipman to be selected from sodium carboxymethylcellulose, pectin, xanthan gum, polysaccharides, sodium or calcium alginates, chitosan, seaweed extract, polyaspartic acid, polyglutamic acid, hyaluronic acid or salts and derivatives thereof and mixtures thereof, as taught by Lipman, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious"; in this instance, the selection of cross-linked sodium carboxymethyl cellulose, pectin, xanthan gum, and polysaccharides to form hydrocolloids which have been made of these materials prior to the invention is obvious).
Regarding claim 17, Scholl in view of Lademann further in view of Abelbeck and Lipman discloses the claimed invention as discussed above.
Scholl in view of Lademann further in view of Abelbeck is silent on the seaweed extract being carrageenan.
However, as already discussed above for claim 14, Lipman teaches the hydrocolloid being selected from sodium carboxymethylcellulose, pectin, xanthan gum, polysaccharides, sodium or calcium alginates, chitosan, seaweed extract, polyaspartic acid, polyglutamic acid, hyaluronic acid or salts and derivatives thereof and mixtures thereof ([0098], the hydrocolloid adjunct layer 210 may be one of the hydrocolloid adhesive dressing described above; [0053], the hydrocolloid adhesive dressing includes hydrophilic absorbent polymers including cross-linked sodium carboxymethyl cellulose, and further [0054], pectin, xanthan gum, polysaccharides); in other words, Lipman teaches claims 14 and 17, because the seaweed extract being carrageenan does not change the fact that Lipman’s hydrocolloid is selected from the options in claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pawelchak et al. US 4,538,603; Falleiros et al. US 2003/0093024 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/            Primary Examiner, Art Unit 3786